


Exhibit 10(b)

VIACOM
BONUS DEFERRAL PLAN
FOR DESIGNATED SENIOR EXECUTIVES
EFFECTIVE AUGUST 28, 2002

Section 1.    Establishment and Purpose of the Plan.

        1.1    Establishment.    There is hereby established for the benefit of
Participants an unfunded plan of voluntarily deferred compensation known as the
Viacom Bonus Deferral Plan for Designated Senior Executives. Participation in
this Plan is limited to employees of an Employer who are identified by the
Company as executive officers and directors for purposes of Section 16(b) of the
Securities Act of 1934 ("Reporting Employees"). Any Bonus deferrals made under
the Viacom Excess 401(k) Plan by any Eligible Employee who was a Participant in
the Viacom Excess 401(k) Plan prior to the date he becomes a Reporting Employee
shall remain in the Viacom Excess 401(k) Plan.

        1.2    Purpose.    The purpose of this Plan is to provide a means by
which an Eligible Employee may, in certain circumstances, elect to defer receipt
of a portion of his cash bonus paid under the Viacom Inc. Short-Term Incentive
Plan and any other comparable annual cash bonus plan sponsored by any Employer.

Section 2.    Definitions.

        The following words and phrases as used in this Plan have the following
meanings:

        2.1    Account.    The term "Account" shall mean a Participant's
individual account, as described in Section 4 of the Plan.

        2.2    Board of Directors.    The term "Board of Directors" means the
Board of Directors of the Company.

        2.3    Bonus.    The term "Bonus" shall mean any cash bonus paid under
the Viacom Inc. Short-Term Incentive Plan and any other comparable annual cash
bonus plan sponsored by any Employer.

        2.4    Bonus Deferral Contributions.    The term "Bonus Deferral
Contributions" means the portion of the Participant's Bonus that he elects to
defer under the terms of this Plan. The portion of any Bonus earned in the year
2002 that an Eligible Employee elected to defer under the Viacom Excess 401(k)
Plan shall be deferred under this Plan, and shall not be recognized under the
Viacom Excess 401(k) Plan.

        2.5    Committee.    The term "Committee" means the Retirement Committee
appointed by the Board of Directors. The Committee may act on its own behalf or
through the actions of its duly authorized delegate.

        2.6    Company.    The term "Company" means Viacom Inc.

        2.7    Eligible Employee.    The term "Eligible Employee" means an
employee of an Employer who is an eligible employee under the Viacom Excess
401(k) Plan for Designated Senior Executives. If an employee becomes an Eligible
Employee in any Plan Year, such employee shall remain an Eligible Employee for
all future Plan Years during which the Eligible Employee remains an eligible
employee under the Viacom 401(k) Excess Plan for Designated Senior Executives.

        2.8    Employer.    The term "Employer" means the Company and any
affiliate or subsidiary that adopts the Plan on behalf of its Eligible
Employees.

--------------------------------------------------------------------------------


        2.9    Investment Options.    The term "Investment Options" means the
investment funds available to participants in the Viacom 401(k) Plan, excluding
the Self-Directed Brokerage Account.

        2.10    Joint Payment Option.    The term "Joint Payment Option" means
the Participant's joint payment option election in accordance with Section 4.2
with respect to the distribution upon his termination of employment of amounts
credited to his account in the Viacom Excess 401(k) Plan for Designated Senior
Executives and to his Account in this Plan. .

        2.11    Participant.    The term "Participant" means an Eligible
Employee who elects to have Bonus Deferral Contributions made to the Plan.

        2.12    Plan.    The term "Plan" means the Viacom Bonus Deferral Plan
for Designated Senior Executives as set forth herein, as amended from time to
time.

Section 3.    Participation.

        3.1    Election to Participate.    

        (a)    An Eligible Employee must elect to participate in the Plan.

        (b)    (i)    Any election to defer a portion of a Bonus earned in the
year 2002 that was made by an Eligible Employee prior to August 28, 2002 under
the Viacom Excess 401(k) Plan shall be recognized by and be deemed to have been
made under this Plan, and such Eligible Employee shall become a Participant in
this Plan on August 28, 2002.

        (ii)    For any employee who first becomes an Eligible Employee after
2002, any bonus deferral election made under the Viacom Bonus Deferral for the
Bonus to be earned in the year in which he first becomes an Eligible Employee in
this Plan, shall be recognized by and be deemed to have been made under this
Plan, and such Eligible Employee shall become a Participant in this Plan on the
date he becomes an Eligible Employee in this Plan.

        (c)    For the Plan Year in which an employee first becomes an Eligible
Employee, if such Eligible Employee was not an eligible employee under the
Viacom Bonus Deferral Plan immediately prior to becoming an Eligible Employee,
such Eligible Employee must elect to make a Bonus Deferral Contribution with
respect to any Bonus scheduled to be paid in the next succeeding calendar year
within 30 days of the date he first becomes an Eligible Employee in order for
the election to be valid. Prior to December 31 of each Plan Year, an Eligible
Employee may elect to make a Bonus Deferral Contribution with respect to any
Bonus scheduled to be paid in the second succeeding calendar year. For example,
prior to December 31, 2002, an Eligible Employee may make a Bonus Deferral
Contribution election with respect to any cash bonus to be earned in 2003 that
is scheduled to be paid in 2004 under the Viacom Inc. Short-Term Incentive Plan.
An Eligible Employee may make an Excess Bonus Deferral Contribution election
whether or not such employee previously has made, or currently has in effect,
any Excess Salary Reduction Contribution election

        3.2    Amount of Elections.    

        Each election filed by a Participant must specify the amount of Bonus
Deferral Contribution in a whole percentage between 1% and 15% of the
Participant's applicable Bonus.

Section 4.    Individual Account.

        4.1    Creation of Accounts.    The Company will maintain an Account in
the name of each Participant. Each Participant's Account will be credited with
the amount of the Participant's Bonus Deferral Contributions made in all Plan
Years, including any Bonus Deferral Contributions for the

2

--------------------------------------------------------------------------------


Bonus earned in 2002 that are attributable to the Bonus Deferral Contribution
elections originally made under the Viacom Excess 401(k) Plan.

        4.2    Joint Payment Option Election.    

        (a)    With respect to each Participant in the Plan on August 28, 2002
who became on that date a participant in the Viacom Excess 401(k) Plan for
Designated Senior Executives, any Joint Payment Option election under the Viacom
Excess 401(k) Plan for Designated Senior Executives shall apply to the total of
all amounts credited to the Participant's Account in this Plan.

        (b)    If an Eligible Employee first becomes a Participant in this Plan
after August 28, 2002, any Joint Payment Option election made by the Participant
under the Viacom Excess 401(k) Plan for Designated Senior Executives shall apply
to the Participant's Account in this Plan.

        (c)    If an Eligible Employee was not a participant in the Viacom
Excess 401(k) Plan for Designated Senior Executives and did not have in effect a
Joint Payment Option election under such Plan, the Eligible Employee shall elect
a Joint Payment Option under this Plan at the same time that the Eligible
Employee files his initial election to commence participation in the Plan
pursuant to Section 3.2. Any such Joint Payment Option election made by a
Participant shall also apply to any future Excess Salary Deferral Contributions
that the Participant may make under the Viacom Excess 401(k) Plan for Designated
Senior Executives.

        (d)    A Participant may elect to receive his entire Account in either
(1) a single lump sum; or, (2) over a period of two, three, four or five years
in annual payments on or about January 31 beginning in the calendar year
immediately following the end of the Plan Year in which the Participant
terminates employment. If no Joint Payment Option election is made in accordance
with the terms of the Plan, a Participant shall be deemed to have elected to
receive his Account in a single lump sum on or about January 31 of the calendar
year immediately following the end of the Plan Year in which the Participant
terminates employment. In the event a Participant makes a Joint Payment Option
election to receive payments in a single lump sum, such lump sum shall be
payable on or about January 31 of the calendar year immediately following the
end of the Plan Year in which the Participant terminates employment, unless the
Participant elects to be paid on or about January 31 of the 2nd, 3rd, 4th or 5th
calendar year following the year in which the Participant terminates employment.
In the event a Participant elects to receive annual payments over a period of
two or more years, such annual payments shall be made in substantially equal
annual payments, unless the Participant designates at the time of making his
Joint Payment Option election a specific percentage of his Account to be
distributed in each year. All specified percentages must be a whole multiple of
10% and the total of all designated percentages must be equal to 100%.

        Example 1:    If a Participant elects (or is deemed to elect) a Payment
Option that provides for a lump sum payment and terminates employment in 2003,
such lump sum shall be paid on or about January 31, 2004. A Participant
alternatively could designate January 31 of 2005, 2006, 2007 or 2008 in which to
receive his lump sum.

        Example 2:    If a Participant elects a Payment Option that provides for
annual installments over a period of four years and terminates employment in
2003, each installment paid on or about January 31, 2004 through 2007 will be
comprised of approximately 25% of the Participant's Account as of the
Participant's date of termination. A Participant alternatively could designate
10% of his Account to be distributed in January, 2004, 20% in January, 2005, 30%
in January, 2006 and 40% in January 2007; or, any other combination of
percentages which totals 100%.

        (e)    Any change of Joint Payment Option election made by a Participant
under the Viacom Excess 401(k) Plan for Designated Senior Executives shall apply
to the Participant's Account in this Plan. A Participant may change an existing
Joint Payment Option election only one time in any calendar year. Any change of
a Participant's existing Joint Payment Option election made less than six months
prior

3

--------------------------------------------------------------------------------


to the Participant's termination of employment for any reason shall be null and
void and the Participant's last valid Joint Payment Option shall remain in
effect.

        4.3    Investments.    

        (a)    All Bonus Deferral Contributions will be credited through
December 31st of the calendar year in which the Participant terminates
employment with an amount equal to such amount which would have been earned had
such contributions been invested in the same Investment Options and in the same
proportion as the Participant may elect, from time to time, to have his Salary
Reduction Contributions and Matching Employer Contributions invested under the
Viacom 401(k) Plan; or if no such election has been made, in the PRIMCO Stable
Value Fund (or any successor fund).

        (b)    If a Participant elects (or is deemed to elect) a single lump sum
Joint Payment Option payable in the first calendar year following the calendar
year in which the Participant terminates employment, no additional adjustments
will be made to the Participant's Account after December 31st of the calendar
year in which the Participant terminates employment. If a Participant elects a
single lump sum Joint Payment Option payable in the second, third, fourth or
fifth calendar year following the calendar year in which the Participant
terminates employment, the Participant's Account shall be credited with earnings
based on the rate of return in the PRIMCO Stable Value Fund (or any successor
fund) beginning January 1st of the calendar year following the year in which the
Participant terminates employment and continuing through December 31st of the
calendar year immediately preceding the calendar year in which the single lump
sum is paid.

        (c)    If a Participant elects annual payments, no additional
adjustments will be made to any amount payable in the first calendar year
following the year in which the Participant terminates employment. For any
annual payments made in the second, third, fourth or fifth year following the
calendar year in which the Participant terminates employment, the Participant's
Account shall be credited with earnings based on the rate of return in the
PRIMCO Stable Value Fund (or any successor fund) beginning January 1st of the
calendar year following the year in which the Participant terminates employment
and continuing through December 31st of the calendar year immediately preceding
the calendar year in which each payment is made.

        (d)    No provision of this Plan shall require the Company or the
Employer to actually invest any amounts in any fund or in any other investment
vehicle.

        4.4    Account Statements.    Each Participant will be given, at least
annually, a statement showing (i) Bonus Deferral Contributions and (ii) the
balance of the Participant's Account after crediting Investments.

Section 5.    Payment.

        A Participant (or a Participant's beneficiary) shall be paid the balance
in his Account following termination of employment in accordance with the Joint
Payment Option elected by the Participant.

Section 6.    Nature of Interest of Participant.

        Participation in this Plan will not create, in favor of any Participant,
any right or lien in or against any of the assets of the Company or any
Employer, and all amounts of Compensation deferred hereunder shall at all times
remain an unrestricted asset of the Company or the Employer. A Participant's
rights to benefits payable under the Plan are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, or encumbrance.
All payments hereunder shall be paid in cash from the general funds of the
Company or applicable Employer and no special or separate fund shall be
established and no other segregation of assets shall be made to assure the
payment of benefits hereunder. Nothing contained in this Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between any Employer and a

4

--------------------------------------------------------------------------------


Participant or any other person, and the Company's and each Employer's promise
to pay benefits hereunder shall at all times remain unfunded as to the
Participant.

Section 7.    Hardship Distributions and Deferral Revocations.

        A Participant may request the Committee to accelerate distribution of
all or any part of the value of his Account solely for the purpose of
alleviating an immediate financial emergency. For purposes of the Plan, such an
immediate financial emergency shall mean an unanticipated emergency that is
caused by an event beyond the control of the Participant and which would result
in severe financial hardship to the Participant if early distribution were not
permitted. The Committee may request that the Participant provide certifications
and other evidence of qualification for such emergency hardship distribution as
it determines appropriate. The decision of the Committee with respect to the
grant or denial of all or any part of such request shall be in the sole
discretion of the Committee, whether or not the Participant demonstrates an
immediate financial emergency exists, and shall be final and binding and not
subject to review.

Section 8.    Beneficiary Designation.

        A Participant's beneficiary designation for this Plan will automatically
be the same as the Participant's beneficiary designation recognized under the
Viacom Excess 401(k) Plan for Designated Senior Executives.

Section 9.    Administration.

        9.1    Committee.    This Plan will be administered by the Committee,
the members of which will be selected by the Board of Directors.

        9.2    Powers of the Committee.    The Committee's powers will include,
but will not be limited to, the power

(i)to determine who are Eligible Employees for purposes of participation in the
Plan,

(ii)to interpret the terms and provisions of the Plan and to determine any and
all questions arising under the Plan, including without limitation, the right to
remedy possible ambiguities, inconsistencies, or omissions by a general rule or
particular decision,

(iii)to adopt rules consistent with the Plan, and

(iv)to approve certain amendments to the Plan.

        9.3    Claims Procedure.    The Committee shall have the exclusive right
to interpret the Plan and to decide any and all matters arising thereunder. In
the event of a claim by a Participant as to the amount of any distribution or
method of payment under the Plan, within 90 days of the filing of such claim,
unless special circumstances require an extension of such period, such person
will be given notice in writing of any denial, which notice will set forth the
reason for the denial, the Plan provisions on which the denial is based, an
explanation of what other material or information, if any, is needed to perfect
the claim, and an explanation of the claims review procedure. The Participant
may request a review of such denial within 60 days of the date of receipt of
such denial by filing notice in writing with the Committee. The Participant will
have the right to review pertinent Plan documents and to submit issues and
comments in writing. The Committee will respond in writing to a request for
review within 60 days of receiving it, unless special circumstances require an
extension of such period. The Committee, at its discretion, may request a
meeting to clarify any matters deemed appropriate.

        9.4    Finality of Committee Determinations.    Determinations by the
Committee and any interpretation, rule, or decision adopted by the Committee
under the Plan or in carrying out or

5

--------------------------------------------------------------------------------


administering the Plan shall be final and binding for all purposes and upon all
interested persons, their heirs, and personal representatives.

        9.5    Severability.    If a provision of the Plan shall be held illegal
or invalid, the illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included in the Plan.

        9.6    Governing Law.    The provisions of the Plan shall be governed by
and construed in accordance with the laws of the State of New York, to the
extent not preempted by the laws of the United States.

        9.7    Gender.    Wherein used herein, words in the masculine form shall
be deemed to refer to females as well as males.

Section 10.    No Employment Rights.

        No provisions of the Plan or any action taken by the Company, the Board
of Directors, or the Committee shall give any person any right to be retained in
the employ of any Employer, and the right and power of the Company to dismiss or
discharge any Participant is specifically reserved.

Section 11.    Amendment, Suspension, and Termination.

        The Retirement Committee shall have the right to amend the Plan at any
time, unless provided otherwise in the Company's governing documents. The Board
of Directors shall have the right to suspend or terminate the Plan at any time.
No amendment, suspension or termination shall, without the consent of a
Participant, adversely affect such Participant's rights in his account. In the
event the Plan is terminated, the Committee shall continue to administer the
Plan in accordance with the relevant provisions thereof.

6

--------------------------------------------------------------------------------
